DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10,12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuschs et al 8,672,384.

Regarding claims  1 and 13  Fuchs disclose a vehicle comprising: a body structure ,  comprising an occupant compartment,4; 
a frame structure 2 comprising a chassis; a plurality of fasteners affixing the body structure to the frame structure, 
wherein the plurality of fasteners bolts comprises at least twenty (20) fasteners ( V , 4 location, 28,46,96,front and rear location); and 
an adhesive arranged at one or more positions affixing the body structure to the frame structure.Regarding claim 2, Fuchs et al disclose the  vehicle of claim 1, wherein the plurality of fasteners comprises at least fifty (V) fasteners.Regarding claim 3, Fuchs et al  disclose the vehicle of claim 1, wherein the plurality of fasteners comprises at least seventy (V) fasteners.Regarding claim 4, Fuchs et al  disclose The vehicle of claim 1, wherein the one or more positions comprise a path arranged to follow a subset of the plurality of fasteners (V) .Regarding claim 5, Fuchs et al  disclose the vehicle of claim 1, wherein the plurality of fasteners and the adhesive form a joint mechanically stiffer than either the body structure or the frame structure alone.Regarding claim 6, Fuchs et al  disclose the vehicle of claim 1,    disclose wherein the plurality of fasteners are arranged having a spacing configured to distribute a transfer of load between the body structure and the frame structure col 2,ln20-21.Regarding claim 7, Fuchs et al  disclose the vehicle of claim 1, wherein a subset of the plurality of fasteners extend longitudinally between wheel wells of the vehicle, and wherein the plurality of fasteners include fasteners that extend outside of strut towers of the vehicle.Regarding claim 8, Fuchs et al disclose the vehicle of claim 1, wherein a subset of the plurality of fasteners extend longitudinally in front of a front wheel well of the vehicle, and wherein another subset of the plurality of fasteners extend longitudinally behind a rear wheel well of the vehicle.Regarding claim 9, Fuchs et al disclose the  vehicle of claim 1, further comprising a component ,40 col,6 ln 33-34 affixed to the body structure and the frame structure, using one or more of the adhesive and fasteners, to provide structural support.Regarding claims  10 and 20 Fuchs et al disclose the vehicle of claim 9, wherein the component comprises a plate,66 fastened to an underside of the vehicle to provide lateral stiffness.Regarding claim 12. The vehicle of claim 1, wherein the body structure further comprises: a floor pan72; and one or more door pillars 62,64
Regarding claim 14. The method of claim 13, wherein the plurality of fasteners comprises at least fifty (50) fasteners.
Regarding claim 15, Fuchs et al disclose the method of claim 13, wherein the plurality of fasteners comprises at least seventy (70) fasteners

Regarding claim 16, Fuchs et al disclose the method of claim 13, wherein the plurality of fasteners and the adhesive form a joint mechanically stiffer than either the body structure or the frame structure alone col.6,ln 25-27.Regarding claim 17, Fuchs et al disclose  the method of claim 13, wherein a subset of the plurality of fasteners extend longitudinally between wheel wells of the vehicle, and wherein the plurality of fasteners include fasteners that extend outside of strut towers of the vehicle 100-106 col.7,ln 21  .Regarding claim 18, Fuchs et al disclose the method of claim 13, wherein a subset of the plurality of fasteners, 96 extend longitudinally in front of a front wheel well of the vehicle, and wherein another subset of the plurality of fasteners extend longitudinally behind a rear wheel well of the vehicle fig.2.Regarding claim 19, Fuchs et al disclose  the method of claim 13, further comprising affixing a component, 40 to the body structure and the frame structure, using one or more of the adhesive and fasteners, to provide structural support..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fuchs et al in view of Hosbach et al 2020/0148292.
Regarding claim 11, Fuchs et al fails to  disclose, wherein the frame structure further comprises: a battery pack arranged underneath the body structure; a suspension system; and a powertrain system electrically coupled to the battery pack. However, Hosbach teach a battery pack,166 arranged underneath the body structure,162 
a suspension system; and a powertrain system electrically coupled to the battery packIt would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Fuchs et al to include a battery pack as taught by Hosbach in order provided a plurality of  electrical storage devices to the platform before mounting the floor pan  to the flat form .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schroeder et al teach a molded plastic automobile body is bonded to a steel frame by depositing an adhesive layer between the body and frame in a circular pattern, to facilitate thermal expansion of the body relative to the frame.
Eppelein teaches a vehicle body has an underbody structure and an auxiliary frame fastened thereto, which supports components of a wheel axis of the vehicle. The auxiliary frame is connected to the underbody structure without interposition of elastomer bearings or the like by use of several adhesive beads
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINEL E ROMAIN/Primary Examiner, Art Unit 3612